BY THE COURT:
We deny the application for a certificate of probable cause for the reasons stated by the district court in its opinion. We expand upon the conclusions therein to the extent that were we to consider the Ake claim on its merits we would find that petitioner has failed to make out a “colorable claim” based upon the record presented. Multiple requests for funds for a private psychiatric examination, standing alone, are insufficient.
The stay of execution entered earlier expires at 10:00 a.m. E.D.T. on Wednesday, July 9, 1986.